PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/219,126
Filing Date: 13 Dec 2018
Appellant(s): Fluor Technologies Corporation



__________________
RYAN D. JENLINK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/9/2022.





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 15-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta et al. (US PG Pub 20020157538), hereinafter referred to as Foglietta and further in view of Cuellar et al. (US PG Pub 20060000234), hereinafter referred to as Cuellar and further in view of Pitman (US PG Pub 20060283207), hereinafter referred to as Pitman.

With respect to claim 1, Foglietta teaches a method for removing heavy hydrocarbons from a feed gas (Figure 1, abstract), the method comprising feeding into an absorber (42a fed into absorber 18, paragraph 37), a reflux stream (line 70, paragraph 38), wherein the absorber produces an absorber overhead product (45, line 46) and an absorber overhead product (46, paragraph 36), depressurizing and feeding the absorber bottom product stream to a stripper (45 is expanded at 23 and fed to 22 as 48, paragraph 39) to produce a stripper bottom product stream and a stripper overhead product stream (60 and 72, paragraph 40),
pressurizing and feeding the stripper overhead stream back to the absorber as the reflux stream (60 is cooled in 20 to form 70 fed to 18, paragraph 39)
cooling separating an inlet gas to produce a feed gas and a feed liquid (feed gas 40 is cooled in 12 to produce 42 and 44, paragraph 36);
feeding the feed liquid to the stripper (44 as 53 is fed to 22, paragraph 39),
expanding and feeding the feed as to a lower portion of the absorber (42 is expanded in 16, paragraph 37 before passing to 18 at the bottom).

Foglietta does not teach a top reflux stream from absorber product stream (such that the reflux stream is a second reflux stream below the top reflux stream) and cooling and feeding a portion of the absorber overhead product stream back to the absorber to form the top reflux stream.

Cuellar (Figure 9) teaches the use of two reflux streams (50c) and a second (53a) with the lower one (50c) formed of the top of the stripper and the second higher stream formed of the liquefying a portion of the top of the absorber column stream (53a from 48 paragraph 56, paragraph 29).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Cuellar provided two reflux streams, one formed from the cooled and liquefied overhead product stream of the absorber unit and a second lower reflux stream from the stripper overhead product stream (already taught in Foglietta) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing two reflux streams at different heights would allow for an increase in separation in the column and a higher recovery of heavier hydrocarbons in the liquid stream from the column through the use of additional reflux that would not be realized with only a single reflux stream.

Foglietta does not teach wherein the second reflux stream comprises greater than 70 mole percent methane.

Pitman teaches that a top stream (42) from a stripper section (19c) is known to be as much as 96% methane and the stream ultimately passed as reflux (44) is 85% methane (see Table 3) (Paragraphs 51-52).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have operated the stripping column of Foglietta such that the overhead stream contains over 96% methane such that the stream passed as reflux to the column would be at least that based on the teaching of Pitman as applicant appears have placed no criticality on the claimed range (see paragraph 78 where the percentage of methane ranges from 65-80 or greater mole%) and since it has been  that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


With respect to claim 4, Foglietta teaches wherein the inlet gas has less than 2 gallons per thousand cubic feet of gas of C3+ components with 6.42% of C3 (Table 1), would be less than 2 gallons per thousand cubic feet of gas, as 2 gallons per cubic foot of C3+ would be approximately 7% of C3+ components in the feed, which calculation can be seen on the record in the previous action.

With respect to claim 5, Foglietta teaches wherein expanding the feed gas comprise expanding the feed gas in a turboexpander (expansion at 16 is isentropic and can be via turboexpander, paragraph 32/37).

With respect to claim 6, Foglietta teahces cooling and liquefying at least a portion of the absorber overhead product stream prior to feeding the portion of the absorber overhead product stream back to the absorber (as modified this is how the top reflux stream is formed).

With respect to claim 7, Foglietta as modified teaches cooling and liquefying at least a portion of the stripper overhead stream prior to feeding the stripper overhead stream back to the absorber (70 is a liquefied form of part of stream 60, paragraph 38).

With respect to claim 8, Foglietta teaches operating the absorber at a pressure of greater than or equal to about 4.5 Mpa (the absorber is known to operate at 800 psig, paragraph 34, which is well above 45 MPa operated at a higher pressure than the stripper (Column 18 operates at a higher pressure than column 22, paragraph 34).

With respect to claim 9, Foglietta as modified teaches wherein the second reflux stream has greater than 75 mole percent methane (as modified in claim 1 it is over 96%).

Foglietta as modified does not teach wherein the top reflux stream comprises greater than 91 mole percent methane.

Pitman teaches that a top stream (38) from a stripper section (19c) is known to be as much as 98.9% (see Table 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have operated the stripping column of Foglietta such that the overhead stream from the absorber used as reflux in Foglietta as modified contains over 98.9% methane such that the stream passed as reflux to the column would be at least that based on the teaching of Pitman as applicant appears have placed no criticality on the claimed range (see paragraph 77 where the percentage of methane ranges from 90-97 or greater mole%) and since it has been  that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 
With respect to claim 10, Foglietta teaches (Figure 1, abstract) a system for removing heavy hydrocarbons from a feed gas, the system comprising: an absorber (18, paragraph 37), wherein the absorber is configured to a reflux stream with a top portion of the absorber (line 70, paragraph 38), receive an expanded feed gas stream at a bottom portion of the absorber (expanded vapor stream 42a, paragraph 37), and produce an absorber bottom product stream and an absorber overhead product stream (streams 45 and 46); a stripper (fractionation column 22, paragraph 37), wherein the stripper is configured to receive a feed liquid and the absorber bottom product stream and produce a stripper overhead stream and a stripper bottom product stream (22 receives feed liquid 48, paragraph 39 and absorber bottom from 45 via 48 and produces overhead stream 60 and bottom stream 72), wherein the stripper overhead stream is configured to pass back to the absorber as the reflux stream (stream 60 is ultimately used as reflux as stream 70, paragraph 38-39); a pressure reduction valve configured to reduce a pressure of the absorber bottom product stream between the absorber and the stripper (expansion valve 23 is upstream of the column 22 on line 45, paragraph 39); a compressor configured to pressurize the stripper overhead stream from the stripper to form a compressed stripper overhead stream (compressor 27, paragraph 41); and a heat exchanger, wherein the heat exchanger is configured to cool and at least partially condense the compressed stripper overhead stream to form the second reflux stream (to form the reflux stream 70 the compressed stream 68 is cooled in 20 where it would be liquefied, paragraph 39).

Foglietta does not teach a top reflux stream where the overhead of the absorber is cooled and at least partially condensed to form a top reflux stream sent to the absorber column.

Cuellar (Figure 9) teaches the use of two reflux streams (50c) and a second (53a) with the lower one (50c) formed of the top of the stripper and the second higher stream formed of the liquefying a portion of the top of the absorber column stream in the same heat exchanger used to cool the stripper overhead (53a from 48 is cooled in 12 paragraph 56, paragraph 29).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Cuellar provided two reflux streams, one formed from part of the cooled and liquefied overhead product stream of the absorber unit liquefied in the same heat exchanger as the stripper overhead and a second lower reflux stream from the stripper overhead product stream (already taught in Foglietta) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing two reflux streams at different heights would allow for an increase in separation in the column and a higher recovery of heavier.


Foglietta does not teach wherein the second reflux stream comprises greater than 70 mole percent methane.

Pitman teaches that a top stream (42) from a stripper section (19c) is known to be as much as 96% methane and the stream ultimately passed as reflux (44) is 85% methane (see Table 3) (Paragraphs 51-52).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have operated the stripping column of Foglietta such that the overhead stream contains over 96% methane such that the stream passed as reflux to the column would be at least that based on the teaching of Pitman as applicant appears have placed no criticality on the claimed range (see paragraph 78 where the percentage of methane ranges from 65-80 or greater mole%) and since it has been  that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 

With respect to claim 15, Foglietta teaches teach a system for removing heavy hydrocarbons from a feed gas (Figure 1, abstract), the system comprising: an absorber section (18, paragraph 37) and a stripper section (22, paragraph 39), wherein the absorber section is configured to operate at a pressure higher than the stripper section (Column 18 operates at a higher pressure than column 22, paragraph 34)
wherein the absorber section comprises: an absorber (18), wherein the absorber is configured to receive a reflux stream within a top portion of the absorber (70 to 18), receive an expanded feed gas stream at a bottom of the absorber (42a fed into absorber 18 from expansion 16, paragraph 37), and produce an absorber bottom product and an absorber overhead product stream (streams 45 and 46),
wherein the stripper section comprises a stripper (22) wherein the stripper is configured to receive a feed liquid and a reduced pressure absorber bottom product stream and produce a stripper overhead stream and a stripper bottom product stream (22 receives feed liquid 48 which is formed of expanded stream 45, paragraph 39 and stream 58 formed of feed liquid 44 and absorber bottom from 45 via 48 and produces overhead stream 60 and bottom stream 72, paragraph 37 and 40),
a pressure reduction valve configured to reduce a pressure of the absorber bottom product stream to produce the reduced pressure absorber bottom product stream (expansion valve 23, paragraph 50), 
a compressor configured to pressurize the stripper overhead stream from the stripper to form the second reflux stream (27, paragraph 52 which pressurizes 66 which is part of the stripper overhead stream).

Foglietta does not teach a top reflux stream wherein a portion of the absorber overhead stream forms the top reflux stream.

Cuellar (Figure 9) teaches the use of two reflux streams (50c) and a second (53a) via a valve (30) with the lower one (50c) formed of the top of the stripper and the second higher stream formed of the liquefying a portion of the top of the absorber column stream (53a from 48 paragraph 56, paragraph 29), both streams condensed in the same heat exchanger (12).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Cuellar provided two reflux streams, one formed from the cooled and liquefied overhead product stream of the absorber unit in the same heat exchanger as the stripper overhead followed by expansion through a valve and a second lower reflux stream from the stripper overhead product stream (already taught in Foglietta) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing two reflux streams at different heights would allow for an increase in separation in the column and a higher recovery of heavier hydrocarbons in the liquid stream from the column through the use of additional reflux that would not be realized with only a single reflux stream.

Foglietta does not teach wherein the second reflux stream comprises greater than 70 mole percent methane.

Pitman teaches that a top stream (42) from a stripper section (19c) is known to be as much as 96% methane and the stream ultimately passed as reflux (44) is 85% methane (see Table 3) (Paragraphs 51-52).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have operated the stripping column of Foglietta such that the overhead stream contains over 96% methane such that the stream passed as reflux to the column would be at least that based on the teaching of Pitman as applicant appears have placed no criticality on the claimed range (see paragraph 78 where the percentage of methane ranges from 65-80 or greater mole%) and since it has been  that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



With respect to claim 16, Foglietta as modified teaches a heat exchanger (20), wherein the heat exchanger is configured to cool and at least partially condense the second reflux stream prior to the second reflux stream entering the absorber (68 to 70 is cooled in 20 to for a liquid stream for reflux, paragraph 38), and cool and at least partially condense the overhead portion to form the top reflux stream (as modified in claim 15, the same heat exchanger, 20 of Foglietta, is used to condense both reflux streams)  a second pressure reduction valve, wherein the second pressure reduction valve is configured to reduce a pressure of the top reflux stream prior to the top reflux stream entering the absorber (the valve 30 of Cuellar which is used in Foglietta as modified).

With respect to claim 21, Foglietta as modified teaches wherein the stripper is configured to receive the feed liquid within a middle portion of the stripper (liquid at 53, paragraph 41, which is passed to the middle of the column as a separate stream from the absorber bottom stream).

Foglietta does not teach receiving the absorber bottom product stream at a top tray of the stripper.
Cuellar teahces that the bottom liquid (49) from an absorber column (21) is passed to the strop of the stripper (Figure 9, 24).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Cuellar provided the stream (from 48) of Foglietta to a top portion of the stripping column since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing this stream to the top of the column is an old and well known way of providing the stream for further separation so that it can be stripped of the methane within the stream at the top of the column against plowing vapors (paragraph 55 of Cuellar).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta/Cuellar/Pitman and further in view of Cuellar (US PG Pub 20060032269), hereinafter referred to as Wilkinson.

With respect to claim 3, Foglietta as modified does not teach the combined mass flow rate of the feed liquid and absorber bottoms stream is less than 10% of a mass flowrate of the inlet gas.

Wilkinson teaches that in various configurations and operational conditions (see Figures 3-6, Tables 2-4) that the ratio between the various stream flow rates including the feed stream and the bottom stream from the inlet gas separator and the bottom stream from the absorber part of the system is variable depending on what the final product configuration is.

As such the ratio between the two bottom streams and the feed stream is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Wilkinson, the ratios between flow streams can be optimized depending on the desired product.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the combined mass flow rate of the feed liquid and the absorber bottoms to be less than 10% of the mass flowrate of the inlet gas as a matter of routine optimization since it has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, applicant has not provided any criticality for the claimed limitation, simply the system may have the configuration.


Claims 11-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta/Cuellar/Pitman and further in view of Terrien (US PG Pub 20190271503), hereinafter referred to as Terrien.

With respect to claim 11, Foglietta teahces wherein the system comprise a separator, wherein the separator is configured to receive and separate the feed gas and the feed liquid into separate streams (14 which produces 44 and 42, paragraph 36).

Foglietta does not teach wherein the heat exchanger is further configured to cool and partially condense an inlet gas to produce the feed gas and the feed liquid.

	Terrien teaches that a single heat exchanger (3) can be used to cool the feed gas (2) for separation (6) and condense the reflux (33 to 34) for a column (paragraph 54, paragraph 58).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Terrien provided a single heat exchanger for both the operation of (20) and the operation of (12) with respect to the column (18) of Foglietta since it has been shown that a combination of prior art elements to yield predictable results is obvious whereby it can be shown by Terrien that the same heat exchanger can be used to provide the reflux to a first column and cooling the feed gas and further it would be understood that using a single heat exchanger would allow for a more compact system with less piping between heat exchanger so that all of the heat exchanger from different streams can be recovered in a single heat exchanger.

With respect to claims 12-13, Foglietta as modified teaches comprising an turboexpander (16), wherein the expander is configured to receive the feed gas from the separator and expand the feed gas to produce the expanded feed gas stream (expander 16 is a turboexpander, paragraph 32/37 and receives the feed gas at 42).

With respect to claim 17, Foglietta as modified teaches wherein the system comprise a separator, wherein the separator is configured to receive and separate the feed gas and the feed liquid into separate streams (14 which produces 44 and 42, paragraph 36), a third pressure reduction valve (valve 24, paragraph 17, 46).

Foglietta does not teach wherein the heat exchanger is further configured to cool and partially condense an inlet gas to produce the feed gas and the feed liquid.

	Terrien teaches that a single heat exchanger (3) can be used to cool the feed gas (2) for separation (6) and condense the reflux (33 to 34) for a column (paragraph 54, paragraph 58).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Terrien provided a single heat exchanger for both the operation of (20) and the operation of (12) with respect to the column (18) of Foglietta since it has been shown that a combination of prior art elements to yield predictable results is obvious whereby it can be shown by Terrien that the same heat exchanger can be used to provide the reflux to a first column and cooling the feed gas and further it would be understood that using a single heat exchanger would allow for a more compact system with less piping between heat exchanger so that all of the heat exchanger from different streams can be recovered in a single heat exchanger.

With respect to claims 18, Foglietta teaches comprising an expander (16), wherein the expander is configured to receive the feed gas from the separator and expand the feed gas to produce the expanded feed gas stream (expander 16 is a turboexpander, paragraph 32/37 and receives the feed gas at 42).



Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta/Cuellar and further in view of Yao et al. (US Patent No. 6116050) and as evidenced by Natural Gas Liquid Recovery of the Handbook of Natural Gas Transmission and Processing (Elsevier, 2006, Pages 365-400).

With respect to claim 14, Foglietta does not teach wherein the stripper has an internal diameter less than 30% of an internal diameter of the absorber.

Yao teaches the diameter of the deethanizer as 9 ft (Table, Figure 2 or 5) which is smaller than cited prior art of 12 ft (Table, Figure 1) and by utilizing their optimization method they improved the recovery of the C3+ hydrocarbons in the gas feed at least about 99 percent-by-weight, reduced energy consumption, and reduced the size of the de-ethanizer column (Column 4, line 50-59). Yao et al. does not teach the internal diameter of the stripper to be 30% of the absorber's diameter.  The applicant fails to provide evidence of the criticality of the claimed subject; the diameter of the stripper less than 30 % of the absorber diameter in the disclosure.  The optimization of the diameter of each column can be considered Result Effective Variable, therefore, the claim limitation of the ratio of the diameter of the stripper to the diameter of the absorber is regarded as Result Effective Variables; i.e. variable that achieves a recognized results. Based on fundamentals of unit operations and process design, the column diameter can be optimized based on a number of variable including flow rate, length to diameter, pressure, fluid velocity, pressure and temperature of the input vapor, the concentration of components, number of internal trays, packing and other process parameters. A fundamental discussion presented in Chapter 10, Natural Gas Liquids Recovery of the Handbook of Natural Gas Transmission and Processing (Elsevier, 2006, Pages 365-400). The most basic relationship between flow rate and column diameter is presented in equation 10-9:

				D=square root (Q.v v/Vmax*0.7854)

where D is column diameter, ft; Q.v is the volumetric vapor flow rate, ft3 /sec; and Vmax is maximum vapor velocity, ft/sec. the size of each column each column

Yao et al. utilized the fundamental knowledge in their invention and optimized the diameter of the deethanizer (stripper) to a smaller diameter than prior art (Table in Column 14, Column 4 line 50-60). Thus, since the general conditions of the claim i.e. the stripper and the absorber having diameters, were disclosed by the prior art of Foglietta et al. as modified, it is not inventive to discover the optimum workable range by routine experimentation and it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have the internal diameter of the stripper of the modified invention of Foglietta et al. being less than 30% of an internal diameter of the absorber. The claim merely recites an optimization of the numerical variables through routine experimentation (MPEP 2144.05). The courts have held that once a parameter is established as a result Page 18 effective variable (as done above via is variance affecting temperature), the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, see In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977).With respect to claim 20, Foglietta does not teach wherein the stripper has an internal diameter less than 30% of an internal diameter of the absorber.

Yao teaches the diameter of the deethanizer as 9 ft (Table, Figure 2 or 5) which is smaller than cited prior art of 12 ft (Table, Figure 1) and by utilizing their optimization method they improved the recovery of the C3+ hydrocarbons in the gas feed at least about 99 percent-by-weight, reduced energy consumption, and reduced the size of the de-ethanizer column (Column 4, line 50-59). Yao et al. does not teach the internal diameter of the stripper to be 30% of the absorber's diameter.  The applicant fails to provide evidence of the criticality of the claimed subject; the diameter of the stripper less than 30 % of the absorber diameter in the disclosure.  The optimization of the diameter of each column can be considered Result Effective Variable, therefore, the claim limitation of the ratio of the diameter of the stripper to the diameter of the absorber is regarded as Result Effective Variables; i.e. variable that achieves a recognized results. Based on fundamentals of unit operations and process design, the column diameter can be optimized based on a number of variable including flow rate, length to diameter, pressure, fluid velocity, pressure and temperature of the input vapor, the concentration of components, number of internal trays, packing and other process parameters. A fundamental discussion presented in Chapter 10, Natural Gas Liquids Recovery of the Handbook of Natural Gas Transmission and Processing (Elsevier, 2006, Pages 365-400). The most basic relationship between flow rate and column diameter is presented in equation 10-9:

				D=square root (Q.v v/Vmax*0.7854)

where D is column diameter, ft; Q.v is the volumetric vapor flow rate, ft3 /sec; and Vmax is maximum vapor velocity, ft/sec. the size of each column each column

Yao et al. utilized the fundamental knowledge in their invention and optimized the diameter of the deethanizer (stripper) to a smaller diameter than prior art (Table in Column 14, Column 4 line 50-60). Thus, since the general conditions of the claim i.e. the stripper and the absorber having diameters, were disclosed by the prior art of Foglietta et al. as modified, it is not inventive to discover the optimum workable range by routine experimentation and it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have the internal diameter of the stripper of the modified invention of Foglietta et al. being less than 30% of an internal diameter of the absorber. The claim merely recites an optimization of the numerical variables through routine experimentation (MPEP 2144.05). The courts have held that once a parameter is established as a result Page 18 effective variable (as done above via is variance affecting temperature), the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, see In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977).

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta/Cuellar/Pitman and further in view of Stringer et al. (US PG pub 20030089126), hereinafter referred to as Stringer.

With respect to claim 22, Pitman et al. does not teach wherein the heat exchanger comprises at least five cores.  

Stringer teaches that a heat exchanger module can exist as 2-10 or more cores, with the more cores the greater capacity or efficiency (paragraph 73).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat exchanger (20) of Foglietta as modified to have at least 5 cores based on the teaching of Stringer as applicant appears to have placed no criticality on the claimed range (see paragraph 42 where the number of cores can be  five, six or seven) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further it would have been obvious to have at least 5 cores as it has been shown by Stringer that more cores result in higher efficiency and capacity.

(2) Response to Argument
Appellant’s arguments, pages 11 – page 16, paragraph 1 are not specific arguments but only a summary of the arguments that are being made as follows and will not be addressed in this section but in the respective sections where the specific arguments are addressed.

The summary of the arguments is as follows:

With respect to claims 1, 10 and 15 Foglietta does not disclose “pressurizing and feeding the stripper overhead stream back to the absorber as the second reflux stream”.

With respect to claims 1, 10 and 15 “the Examiner fails to establish a suitable rationale for proposed modification of Foglietta’s fractionation column”.

With respect to claim 3, “the combination of Foglietta, Cuellar, Pitman, and Wilkinson fails to demonstrate that a combined mass flow rate of the feed liquid and the absorber bottom stream is less than 10% of a mass flowrate of the inlet gas is a result effective variable”.

With respect to claim 10 “the combination of Foglietta, Cuellar, Pittman, and Yao, as evidenced by Elsevier, fails to establish that a stripper having an internal diameter less than 30% of an internal diameter of a the absorber… is a result-effective variable”.


In regards to the first argument, Appellant argues page beginning page 16, last paragraph – page 17, first paragraph,  that the independent claims all recite a form of “the overhead from the stripper is pressurized to form the second reflux stream that is sent back to the absorber” and that the “’overhead stream’ from stripper is the stream leaving the top of the stripper” and that “since the claims recite that the overhead stream from the stripper forms second reflux stream, subject to no further processing that would change the composition of the stream, the composition of the overhead stream -in the pending claims- must be the same as that of the second reflux stream that is passed to the absorber”. This is not persuasive.

The examiner disagrees with this characterization of the claim language.  Absent any specific requirement in the claims, which is not present, the claims do not require that the overhead stream remains unchanged and is not subject to further processing before becoming the reflux such that the composition remains unchanged.  As claimed and interpreted in a way that would be understood by one having ordinary skill in the art all that is required of the language of the claims, which recites “pressurizing and feeding the stripper overhead stream back to the absorber” is that the stripper overhead is used to form the reflux stream for the absorber, not that the entirety of the overhead, unchanged is fed back to the stripper.

Appellant further argues page 17, third paragraph that “Foglietta does not disclose this arrangement” but the overhead stream of Foglietta “is passed to the ‘overhead separator 26,’ where a portion of the stream is returned to the stripper, and another portion- particularly, the ‘reflux stream 70’- is passed to the Foglietta’s ‘absorber 18’”.  The arguments continue page 18 – page 20 where appellant argues “as will be appreciated by the ordinarily-skilled artisan, a separator, such as Foglietta’s ‘overhead separator 26,’ does not simply divide an incoming stream into portions of identical composition” but “is configured to separate liquid and vaporous phases of the incoming stream… generally, with lighter and more volatile components being more prevalent in the vaporous phase and heavier and less volatile components being more prevalent in the liquid phase” and that “the separation of Foglietta’s ‘fractionation column overhead stream 60’ in into streams indicates that the composition of this stream is not the same as that of ‘reflux stream 70’ that is ultimately passed to Foglietta’s absorber”. This is not persuasive.

The Examiner disagrees with Appellant’s assessment of the prior art with regards to this stream.  First, it should be noted that only in the context of modification by Cuellar is this stream considered the second reflux stream.  Cuellar teaches the use of two reflux streams, one from the stripper and one from the top absorber column stream.  This is relevant to the argument above, but only to identify the stream being discussed.  In the context of Cuellar, the reflux stream already existing in Foglietta is considered the second reflux stream.  As stated above, absent any specific requirement in the claims, which is not present, the claims do not require that the overhead stream remains unchanged and is not subject to further processing before becoming the reflux such that the composition remains unchanged.  As claimed and interpreted in a way that would be understood by one having ordinary skill in the art all that is required of the language of the claims is that the stripper overhead is used to form the reflux stream for the absorber.  As such, Foglietta’s overhead stream (60) which is separated (26) to form a second stream (66) which is compressed and cooled to form a reflux stream (70) meets the limitation claimed of “pressurizing and feeding the stripper overhead stream back to the absorber as the second reflux stream” because the separated stream from the separator (66) is a continuation of the overhead stream as would be recognized by one having ordinary skill in the art.

Appellant further argues, page 19, last paragraph in regards to the modification in Cuellar “the only way to pass the entire overhead stream of Foglietta to Foglietta’s absorber would be to remove the separator, compressor, and other process equipment that allows the system of Foglietta to operate” which “would change the principle operation of Foglietta” which Foglietta requires to provide reflux to the stripper and “thus it cannot be obvious to modify Foglietta as the Examiner might appear to suggest”.  This is not persuasive.

No modification is being made to the overhead stream of Foglietta by Cuellar coming from the stripper.  The modification by Cuellar is to have provided a higher reflux stream formed of the overhead product stream as in the rejection which show the modification to be “to have based on the teaching of Cuellar provided two reflux streams, one formed from the cooled and liquefied overhead product stream of the absorber unit and a second lower reflux stream from the stripper overhead product stream (already taught in Foglietta)”.  As such, no modification is being made to remove anything from Foglietta only to show that there is another reflux at a higher point formed of the top stream of the absorber column such that the already existent reflux stream can be considered a second reflux.

Appellant second argument beings page 20 in regards to “Foglietta in view of Cuellar cannot be further modified in view of Pitman such that the second reflux stream comprise greater than 70 mole percent methane”.  Specifically Appellant argues page 20, second paragraph that “the Examiner fails to make explicit exactly how Foglietta’s fractionation column and/or Foglietta’s system in its entirety, is to be modified such that it produces an overhead stream containing over 96% methane” and that “”the composition of a particularly stream within a gas separation scheme, like Foglietta’s is a product of factors” and “it is insufficient that the Examiner simply suggests that Foglietta’s “fractionation column 22” be ‘operated… such that the overhead stream [of Foglietta] contains over 96% methane]…’ without making explicit the particular modification to Foglietta”.  This is not persuasive.

The teaching at question is in regards to whether it would have been obvious to have an overhead stream from a stripper, it is a question of what would be obvious to have had in the overhead of the stripper in view of the prior art.  Pitman teaches that a top stream (42) from a stripper section (19c) is known to be as much as 96% methane and the stream ultimately passed as reflux (44) is 85% methane (see Table 3) (Paragraphs 51-52).  It has been established that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As such, no modification of Foglietta is required to show that it is known to have had such a configuration as one having ordinary skill in the art at the time the invention was filed to have based on the teaching of Pitman to have considered it obvious that the overhead stream from a stripper column would have over 96% methane.

Appellant further argues, page 21 that “Foglietta’s fractionation column 22 cannot be modified to be operated to have a  an overhead of 96% methane because in Pitman the composition “owe in substantial part to the configuration and operation of Pitman’s ‘deethanizer 19’ from which the vapor distillation stream is taken” whereas “Foglietta’s system employs a distributed arrangement of the counterpart components” and as such “any attempt to operate Foglietta’s” to have a overhead of 96% “would almost certainly necessitate an attempt to incorporate Pitman’s deethanizer 19 into Foglietta’s system “ and “would impermissibly change the principle of operation upon which Foglietta is premised”.  This is not persuasive.

The teaching at question is in regards to whether it would have been obvious to have an overhead stream from a stripper, it is a question of what would be obvious to have had in the overhead of the stripper in view of the prior art.  Pitman teaches that a top stream (42) from a stripper section (19c) is known to be as much as 96% methane and the stream ultimately passed as reflux (44) is 85% methane (see Table 3) (Paragraphs 51-52).  It has been established that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As such, no modification of Foglietta is required to show that it is known to have had such a configuration as one having ordinary skill in the art at the time the invention was filed to have based on the teaching of Pitman to have considered it obvious that the overhead stream from a stripper column would have over 96% methane.  Further Appellant admits that to achieve this “would almost certainly necessitate an attempt to incorporate” which is an admission that such a change would not be a requirement to achieve the composition as claimed as Appellant is not certain that it would be required in the configuration of Foglietta as modified.  Additionally, appellant is only addressing Foglietta, and not Foglietta as modified and the argument don’t consider how the operation of the system would be changed based on such a modification and as such is incomplete as it does not take the already proposed modification into account.  Further, one having ordinary skill in the art would recognize that changes to composition of individual stream is well within ordinary skill in the art and the operating conditions of the system can are highly variable and depend on a myriad of things including the feed composition and the present operating conditions and the important teaching as provided by Pitman is that it is known to operate such that a 96% methane overhead stream is formed.

Appellant’s third argument begins page 22 in that, paragraph 3 “Wilkinson fails to disclose any ratios of any stream of any stream or any consideration about a combination of streams, much less a combined mass flow rate of the feed liquid and absorber bottom stream relative to the inlet gas mass flowrate… nothing in Wilkinson discussed any ratios between streams, much less specific ratios as claimed.” As such “Wilkinson does not discuss or provide any indication that a combined mass flow rate of the feed liquid and absorber bottom stream relative to the inlet gas mass flowrate is even considered, this cannot be a result-effective variable” and since it has not been established as a result-effective variable, there can be no finding (continuing page 23) that the ratio is a product of routine optimization.  This is not persuasive.

Wilkinson teaches that in various configurations and operational conditions (see Figures 3-6, Tables 2-4) that the ratio between the various stream flow rates including the feed stream and the bottom stream from the inlet gas separator and the bottom stream from the absorber part of the system is variable depending on what the final product configuration is.  As such it is clear in the teaching of Wilkinson that the specific flowrates of individual streams in the system, and thus the specific ratios between streams is in turn a result effective variable, depending on the desired overall configuration and product streams desired and thus it would be obvious to have had the combined mass flow rate of the feed liquid and the absorber bottoms to be less than 10% of the mass flowrate of the inlet gas as a matter of routine optimization since it has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Appellant further, argues page 23 that Examiner’s suggestion that the “differences in the outputs of Wilkinson’s various embodiments… ignores the explicit disclosure of Wilkinson” where Wilkinson teaches “differences in system outputs are results of variation in arrangement, configuration, and operation of system components” but “Wilkinson remains silent as to any suggestion that the combined mass flow rate of the feed liquid and absorber bottom stream relative to the inlet gas mass flowrate is even recognized as being a result effective variable”.  This is not persuasive.

Appellant’s argument and reference to that section of Wilkinson is effectively an acknowledgement that Wilkinson teaches those components to be a result effective variable.  If the system outputs are “the results of variation in arrangement, configurations, and operation of the system components then it can be clearly be seen that adjustments to the flowrates in the system (which would be operation of the system) where it can be seen in Wilkinson (Figures 3-6, Tables 2-4) that individual stream compositions, flow rates, and operating conditions change depending on a desired configuration and the desired outcome of the system.  As such it is clearly established in Wilkinson that the operating conditions of the system (including flow rates at various points in the system) are a result effective variable optimized to achieve a predictable result and therefore  it would be obvious to have had the combined mass flow rate of the feed liquid and the absorber bottoms to be less than 10% of the mass flowrate of the inlet gas as a matter of routine optimization since it has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Appellant’s fourth argument in regards to “the combination of Foglietta, Cuellar, Pitman, and Yao (as evidenced by Elsevier” begin pages 24.  Appellant argues that the combination does not teach or suggest “any ratio of diameters of two distinct vessels and, thus is not sufficient to support finding that a particular ratio of two specific columns is a result-effective variable” (page 25).  This is not persuasive.


Yao teaches the diameter of the deethanizer as 9 ft (Table, Figure 2 or 5) which is smaller than cited prior art of 12 ft (Table, Figure 1) and by utilizing their optimization method they improved the recovery of the C3+ hydrocarbons in the gas feed at least about 99 percent-by-weight, reduced energy consumption, and reduced the size of the de-ethanizer column (Column 4, line 50-59). Yao et al. does not teach the internal diameter of the stripper to be 30% of the absorber's diameter.  The applicant fails to provide evidence of the criticality of the claimed subject; the diameter of the stripper less than 30 % of the absorber diameter in the disclosure.  The optimization of the diameter of each column can be considered Result Effective Variable, therefore, the claim limitation of the ratio of the diameter of the stripper to the diameter of the absorber is regarded as Result Effective Variables; i.e. variable that achieves a recognized results. Based on fundamentals of unit operations and process design, the column diameter can be optimized based on a number of variable including flow rate, length to diameter, pressure, fluid velocity, pressure and temperature of the input vapor, the concentration of components, number of internal trays, packing and other process parameters. A fundamental discussion presented in Chapter 10, Natural Gas Liquids Recovery of the Handbook of Natural Gas Transmission and Processing (Elsevier, 2006, Pages 365-400). The most basic relationship between flow rate and column diameter is presented in equation 10-9: 

D=square root (Q.v v/Vmax*0.7854)

where D is column diameter, ft; Q.v is the volumetric vapor flow rate, ft3 /sec; and Vmax is maximum vapor velocity, ft/sec. the size of each column each column.

As the diameter of each individual column is a result effective variable (which applicant does not argue against), the relationship between the two columns would be a result effective variable, so that the ideal configuration was provided, as such the ratio between the two columns would be directly related to optimizing each column and thus the ratio would be a result effective variable inasmuch as the column diameter of each column is a result effective variable.  Therefore even though the ratio between the two columns is not taught as a result effective variable, it can be clearly seen that a result effective variable exists for column diameter ratio as the individual column diameters is a result effective variable.

Appellant’s argues (continuing page 25) that “nothing in Yao or the Elsevier indicates that the ratio of diameters would have been recognized as a result-effective variable” and that “Yao and Eslervier are devoid of any disclosure as to the relationship between the diameters of two different columns, this particular parameter cannot be the result-effective variable” and thus “there can be no finding of having that a stripper having an internal diameter less than 30% of an internal diameter of the absorber is the product of routine experimentation” and thus obviousness does not exist.


As the diameter of each individual column is a result effective variable (which applicant does not argue against), the relationship between the two columns would be a result effective variable, so that the ideal configuration was provided, as such the ratio between the two columns would be directly related to optimizing each column and thus the ratio would be a result effective variable inasmuch as the column diameter of each column is a result effective variable.  Therefore even though the ratio between the two columns is not taught as a result effective variable, it can be clearly seen that a result effective variable exists for column diameter ratio as the individual column diameters is a result effective variable.

Appellant argues page 25 last paragraph – page 26, first paragraph that the assertion that “the diameter of each individual column is a result effective variable… the relationship between the two columns would be a result effective variable… missed the point—in order for any parameter to be the product of routine experimentation, that parameter must be recognized as a result-effective variable”.  This is not persuasive.

By the nature of the column diameters being initially recognized as a result effective variable, the ratio between them would in turn be a result effective variable, as any change to one would necessitate a change to the other depending on how the change of one effected the flowrates of stream passing between them or the operating conditions of the overall system as a result of one.  Therefore even though the ratio between the two columns is not taught as a result effective variable, it can be clearly seen that a result effective variable exists for column diameter ratio as the individual column diameters is a result effective variable.


Appellant’s remaining arguments (page 26) are only drawn to how the remaining dependent claims are allowable for their dependence upon independent claims, but these arguments are moot as the rejection of the independent claims remains.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN M KING/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763   
                                                                                                                                                                                                     /NICHOLAS K WILTEY/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.